Citation Nr: 1104614	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in August 2005, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in May 2006.  This matter was previously remanded by the 
Board in December 2008.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in August 2008.  A transcript of 
this proceeding is associated with the claims file.  The Veteran 
also submitted additional evidence and waived initial RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  Therefore, 
the Board finds that additional development is necessary prior to 
final appellate review.  In such circumstances, a remand to the 
AMC/RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board finds that there is currently insufficient evidence on 
file for making a decision on the Veteran's claim of entitlement 
to service connection for bilateral hearing loss.  Pursuant to 
the Board's December 2008 remand instructions, the Veteran was 
afforded a VA medical examination in January 2009.  The examiner, 
an audiologist, diagnosed the Veteran with bilateral 
sensorineural hearing loss.  The examiner opined that it was less 
likely than not that the Veteran's right ear hearing loss was 
caused by or a result of his first period of active duty service.  
The examiner concluded that he could not determine the etiology 
of the Veteran's left ear hearing loss or its relationship to his 
military noise exposure during his first period of active duty 
service without resort to mere speculation, given that no 
audiogram was performed during his separation, an April 1973 
audiogram revealed hearing loss, and some later audiograms 
revealed hearing within normal limits.  The examiner also opined 
that it was less likely than not that the Veteran's bilateral 
hearing loss that preexisted his second period of active duty 
service was not due to or aggravated by his second period of 
service.

While the January 2009 VA examination was thorough, it was not 
adequate to allow the Board to render a decision on whether the 
Veteran is entitled to service connection for bilateral hearing 
loss.  Specifically, the Board finds that the examiner's 
conclusion that he could not determine whether the Veteran's left 
ear hearing loss was related to his first period of active duty 
service without resort to mere speculation needs clarification.  
In this regard, the Board notes that the U.S. Court of Appeals 
for Veterans Claims (the Court) recently issued a decision, Jones 
v. Shinseki, 23 Vet. App. 382 (2010), that discusses medical 
examinations that conclude that no opinion is possible without 
resort to speculation.  In Jones, the Court stated that a medical 
examiner must at least provide a "reasoned explanation of the 
conclusion that no opinion is possible without resort to 
speculation," and that the phrase "without resort to 
speculation" should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner.  Id. at 390-92.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).

Therefore, in light of Jones, the Board finds that obtaining 
another VA medical opinion, which is clearly based on full 
consideration of the Veteran's assertions and which is supported 
by a clearly stated rationale, is needed to resolve the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a remand is appropriate when an examination report 
is inadequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (holding that the Board has a duty to remand a case if 
further evidence or clarification of the evidence is essential 
for a proper appellate decision).  Given the circumstances, the 
Board believes that further action at the AMC/RO level is 
necessary to remedy this deficiency.

In addition, the Board notes that it appears that all relevant VA 
treatment records may not be associated with the claims file.  In 
this regard, the Veteran testified during the August 2008 Board 
hearing that he had received relevant treatment from the 
Gainesville, Florida VA Medical Center since the 1990s.  It 
appears as though all of these records from the 1990s have not 
been associated with the claims file.  Also, the most recent VA 
treatment record is from October 2007.  VA is required to obtain 
relevant VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In light of the need to return the case for other 
development, the AMC/RO should obtain any missing VA treatment 
records relevant to the appeal.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including outpatient 
treatment records from the Gainesville, 
Florida VA Medical Center since 1992.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

2.  Then, the claims files should be 
forwarded to the same audiologist who 
administered the January 2009 VA examination.

After reviewing the claims file (including 
the additional VA treatment records), the 
audiologist should offer the following 
opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's left ear hearing loss 
disability is causally related to his 
first period of active duty service (from 
September 1969 to July 1971) or any 
incident therein?

Also, the audiologist should specifically 
discuss whether he would change any of his 
previous opinions and/or conclusions based on 
the additional VA treatment records obtained 
since the January 2009 examination.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  If, and only if, the same VA audiologist 
who administered the January 2009 examination 
is not available (or a different clinician is 
required), the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology his 
bilateral hearing loss disability.  It is 
imperative that the claims folders be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's left ear hearing loss 
disability is causally related to his 
first period of active duty service (from 
September 1969 to July 1971) or any 
incident therein?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's right ear hearing loss 
disability is causally related to his 
first period of active duty service (from 
September 1969 to July 1971) or any 
incident therein?

c)  Is there clear and unmistakable 
(obvious or manifest) evidence that the 
Veteran's bilateral hearing loss 
disability was not aggravated (meaning 
chronically worsened or permanently 
increased in severity) during his second 
period of active duty service (from 
September 1990 to June 1991) beyond the 
natural progression of the disability?

The term 'clear and unmistakable evidence' 
means with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.  See Jones v. Shinseki, 23 Vet. App. 
382, 392-93 (2010) (stating that a VA medical 
examiner's report was inadequate to resolve 
the service connection claim where examiner 
failed to articulate a reasoned explanation 
of his conclusion that no opinion was 
possible without resort to mere speculation).

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


